Exhibit 10.4.3

EXECUTION COPY

AMENDMENT NO. 3 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 3 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of June 18, 2018, is among RPM FUNDING CORPORATION,
a Delaware corporation (“Seller”), RPM INTERNATIONAL INC., a Delaware
corporation (“RPM-Delaware”), as Servicer, WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as a Purchaser, PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as a Purchaser and as administrative agent for the Purchasers (in such
capacity, the “Administrative Agent”) and PNC CAPITAL MARKETS LLC, as
structuring agent (in such capacity, the “Structuring Agent”).

RECITALS

1.      Seller, RPM-Delaware, Wells Fargo, PNC and Administrative Agent are
parties to that certain Amended and Restated Receivables Purchase Agreement,
dated as of May 9, 2014 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Agreement”).

2.      Concurrently herewith, Seller and each of the entities listed on the
signature pages thereto as an originator are entering into that certain
Amendment No. 5 to Second Amended and Restated Receivables Sale Agreement, dated
as of the date hereof (the “RSA Amendment”).

3.      Seller, RPM-Delaware, Wells Fargo, PNC, Administrative Agent and
Structuring Agent desire to amend the Agreement as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1.  Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings ascribed thereto in,
or by reference in, the Agreement.

SECTION 2.  Amendments to the Agreement. The Agreement is hereby amended as
follows:

(a)    The following new defined term and definition thereof is hereby added to
Exhibit I to the Agreement in appropriate alphabetical order:

“Excluded Receivable” has the meaning set forth in the Receivables Sale
Agreement.

(b)    Clause (iii) of the definition of “Eligible Receivable” set forth in
Exhibit I to the Agreement is hereby replaced in its entirety with the
following:

(iii)    which is not a Charged-Off Receivable, an Excluded Receivable, a
Delinquent Receivable or a Defaulted Receivable,

 

728510400 14448925

     Amendment No. 3 to A&R RPA (RPM)



--------------------------------------------------------------------------------

SECTION 3.  Representations and Warranties. Each of the Seller and RPM-Delaware
hereby represents and warrants to the Purchasers and the Administrative Agent as
of the date hereof as follows:

(a)    Representations and Warranties. The representations and warranties made
by it in the Transaction Documents (including the Agreement, as amended hereby)
are true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date).

(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within its corporate powers and have
been duly authorized by all necessary action on its part. This Amendment and the
Agreement, as amended hereby, are such Person’s valid and legally binding
obligations, enforceable in accordance with their terms.

(c)    No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Amortization Event or
Potential Amortization Event exists or shall exist.

SECTION 4.  Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof and concurrently with the effectiveness of the RSA
Amendment, subject to the satisfaction of each of the following conditions
precedent:

(a)    receipt by the Administrative Agent of counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the parties hereto;

(b)    receipt by the Administrative Agent of counterparts of the RSA Amendment
(whether by facsimile or otherwise) executed by each of the parties hereto;

(c)    receipt by the Administrative Agent of a pro-forma Receivables Report
after giving effect to this Amendment and the RSA Amendment; and

(d)    receipt by the Administrative Agent of such other documents and
instruments as the Administrative Agent may reasonably request prior to the date
hereof.

SECTION 5.  Effect of Amendment; Ratification. Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect. After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “the Amended and Restated
Receivables Purchase Agreement”, “this Agreement”, “hereof”, “herein”, or words
of similar effect, in each case referring to the Agreement, shall be deemed to
be references to the Agreement as amended hereby. This Amendment shall not be
deemed to expressly or impliedly waive, amend, or supplement any provision of
the Agreement other than as specifically set forth herein.

 

728510400 14448925

   - 2 -   Amendment No. 3 to A&R RPA (RPM)



--------------------------------------------------------------------------------

SECTION 6.  Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

SECTION 7.  CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

SECTION 8.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY THE
SELLER PARTIES PURSUANT TO THE AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

SECTION 9.  Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.

SECTION 10.  Transaction Document. This Amendment shall constitute a Transaction
Document.

SECTION 11.  Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

[SIGNATURE PAGES TO FOLLOW]

 

728510400 14448925

   - 3 -   Amendment No. 3 to A&R RPA (RPM)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

RPM FUNDING CORPORATION,

as Seller

By: /s/ Edward W. Moore

Name: Edward W. Moore

Title: Secretary

 

728510400 14448925

   S-1   Amendment No. 3 to A&R RPA (RPM)



--------------------------------------------------------------------------------

RPM INTERNATIONAL INC.,

as Servicer

By: /s/ Edward W. Moore

Name: Edward W. Moore

Title: Senior Vice President, General Counsel, Chief Compliance Officer and
Secretary

 

728510400 14448925

   S-2   Amendment No. 3 to A&R RPA (RPM)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Purchaser

By: /s/ Eero Maki

Name: Eero Maki

Title: Managing Director

 

728510400 14448925

   S-3   Amendment No. 3 to A&R RPA (RPM)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Purchaser and as Administrative Agent

By: /s/ Michael Brown

Name: Michael Brown

Title: Senior Vice President

PNC CAPITAL MARKETS LLC,

as Structuring Agent

By: /s/ Michael Brown

Name: Michael Brown

Title: Managing Director

 

728510400 14448925

   S-4   Amendment No. 3 to A&R RPA (RPM)